IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JASON LEWIS,                            : No. 18 EAL 2017
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (FASTRACK CONSTRUCTION,           :
INC.),                                  :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.